DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 15-17 and 19 are allowed.

Reasons for Allowances
Regarding claim 1, the applicant argument regarding the amended portion of the claim is percussive, the prior art does not disclose or suggest a 
telecommunications connector comprising: a corrugated side wall of a barrel portion of a shield made up of a series of bends extending along a direction from the rear end of the barrel portion toward the front end of the barrel portion along at least a portion of a length of the barrel portion, at least a portion of the corrugated side wall defining the barrel portion radially overlaps with another portion of the corrugated side wall in a direction extending outwardly from a common radius center defined by the overlapping side wall portions such that the overlapping side wall portions radially overlap both when the shield is at a pre-crimped stage and when the barrel portion has been crimped against a cable to be terminated to the connector, wherein the bends of the at least a portion of the corrugated side wall and the bends of the radially overlapping another portion of the corrugated side wall align with each other at the pre-crimped stage and are positioned to slidingly intermate to provide a guiding function during the crimping process as required in combination with other limitations of this claim. 
Regarding claim 15, the applicant argument regarding the amended portion of the claim is percussive, the prior art does not disclose or suggest a shield for attachment to a telecommunications connector for crimping a cable to be terminated to the telecommunications connector, the shield comprising:
a corrugated side wall of a barrel portion of a shield made up of a series of bends extending along a direction from the rear end of the barrel portion toward the front end of the barrel portion along at least a portion of a length of the barrel portion, at least a portion of the corrugated side wall defining the barrel portion radially overlaps with another portion of the corrugated side wall in a direction extending outwardly from a common radius center defined by the overlapping side wall portions such that the overlapping side wall portions radially overlap both when the shield is at a pre-crimped stage and when the barrel portion has been crimped against a cable to be terminated to the connector, wherein the bends of the at least a portion of the corrugated side wall and the bends of the radially overlapping another portion of the corrugated side wall align with each other at the pre-crimped stage and are positioned to slidingly intermate to provide a guiding function during the crimping process as required in combination with other limitations of this claim. 
Regarding claim 19, the applicant argument regarding the amended portion of the claim is percussive, the prior art does not disclose or suggest a shield for attachment to a telecommunications connector for crimping a cable to be terminated to the telecommunications connector, the shield comprising: a unitary structure of a barrel portion defining a single peripheral sidewall, wherein at least a portion of the peripheral sidewall radially overlaps with another portion of the peripheral sidewall in a direction extending outwardly from a common radius center defined by the overlapping sidewall portions, such that the overlapping sidewall portions radially overlap both when the shield is at a pre-crimped stage and when the barrel portion has been crimped against a cable to be terminated to the connector, wherein the shield further defines coupling features in the form of tabs located at opposing sidewalls of the main body portion of the shield, as required in combination with other limitations of this claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831